DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This action is in response to the amendment filed on November 30, 2021.
Claims 1, 4, 6-9, 12, 14-15, 18 and 20-24 are currently pending and have been fully examined. Claims 2-3, 5, 10-11, 13, 16-17, and 19 have been cancelled by Applicant. Claims 21-24 have been newly added.
With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach: “receiving, from the fare collection device and through the NFC connection, a public transportation system identifier that identifies the fare collection device;” The examiner respectfully disagrees and notes that Poon at least in [0030]-[0038] teaches that the NFC target 120 (terminal) receives data from reader 110 (fare collector). The received data includes AIDs which identify the transportation system (e.g., cable car, BART, etc.) and the associated reader. Applicant states that there is no suggestion in Poon that AIDs are transportation system identifiers “that identify the fare collection device” The examiner respectfully disagrees and notes that neither in the Applicant’s Specification there is any suggestion that the system identifier “identifies the fare collection system” The only way that the system identifier, as claimed, can identify the fare collection device is the fact that the system identifier has been received from the fare collection device. The system identifier itself does not have any identification of 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poon et al. (US Patent Publication No.  2016/0099759), in view of Canh (US Patent Publication No.  2017/0330188) further in view of Wang (US Patent Publication No. 2019/0363889) and further in view of Weiner (US Patent Publication No. 2002/0040355)
With respect to claims 1, 9, and 15, Poon et al. teach:
receiving an HCE-based routing instruction from a fare collection device of a public transportation system; (FIG. 1, [0021]-[0022], [0024]-[0027]) 
establishing a near field communication (NFC) connection with the fare collection device in response to the HCE-based routing instruction; (FIG. 1, [0021]-[0022], [0024]-[0027])
receiving, from the fare collection device and through the NFC connection, a public transportation system identifier that identifies the fare collection device; (NFC target 120 receives data from reader 110. The received data includes AIDs which identify the transportation system (e.g., cable car, BART, etc.) and the device that AID is received from (the POS) FIGs. 1-2, [0030]-[0038])
transmitting, according to the public transportation system identifier, the [payment related information] to the fare collection device through the NFC connection. ([0044], [0054], [0057]) 
In addition, with respect to claim 9, Poon et al. teach:
a non-transitory, computer-readable medium storing one or more instructions that when executed by a computer system comprising a terminal device cause the computer  (FIG. 1, [0021]-[0022], [0024]-[0027])
Moreover, with respect to claim 15, Poon et al. teach:
a terminal device that supports host-based card emulation (HCE), wherein the terminal device comprises one or more computers and comprise one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations… (FIG. 1, [0021]-[0022], [0024]-[0027])
Poon et al. do not explicitly teach:
obtaining, from locally pre-stored voucher-related information, and by using the public transportation system identifier, voucher-related information of a user that corresponds to the public transportation system identifier, wherein the voucher-related information of the user comprises an account identifier of the user, serialized number of the public transportation system that acknowledges a validity of payment- related information, a validity period of the payment-related information, a private key of the user, and a private key of the public transportation system;
generating payment-related information of the user based on the voucher-related information, wherein generating the payment-related information of the user comprises signing the account identifier of the user with the private key of the user and the private key of the public transportation system,	
transforming the payment-related information into multiple data packets;

transmitting, according to the public transportation system identifier, the respective encrypted data packets…
However, Canh et al. teach:
obtaining, from locally pre-stored voucher-related information, and by using the public transportation system identifier, voucher-related information of a user that corresponds to the public transportation system identifier, wherein the voucher-related information of the user comprises an account identifier of the user, …, a validity period of the payment-related information…(FIG. 4, (0099]-[0119]: “the electronic device 400 may perform an offline payment transaction on the basis of a token stored in an offline state” [0099]-[0100], “account ID stored therein (device 400)” [0109], “validation period” [0108], [0118])
generating payment-related information of the user based on the voucher-related information… ([0109], [0117]-[0123], [0132]-[0137])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the payment system of Poon et al, to include generating payment related information, as taught by Canh, in order to generate payment information by a payment device. (Canh: Abstract, [0004]-[0005], [0010])
Poon et al. and Canh do not explicitly teach:

… generating the payment-related information of the user comprises signing the account identifier of the user with the private key of the user and the private key of the public transportation system,
transforming the payment-related information into multiple data packets;
encrypting the multiple data packets based on an encryption algorithm that is agreed upon with the public transportation system to produce a respective encrypted data packet corresponding to each data packet; and
transmitting, according to the public transportation system identifier, the respective encrypted data packets…
However, Wang teaches:
…voucher related information comprises a private key of the user, and a private key of the … system…([0041], [0045]-[0049], [0076]-[0078], [0087]-[0088], Claim 1, Claim 2)
… generating the payment-related information of the user comprises signing the account identifier of the user with the private key of the user and the private key of the … system, ([0041], [0045]-[0049], [0076]-[0078], [0087]-[0088], Claim 1, Claim 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the payment system of Poon et al. and Canh, to include the multiple signing of transaction data, as taught by Wang, in order to improve security of the data. (Wang: Abstract, [0007])

…voucher related information comprises…serialized number of the public transportation system that acknowledges a validity of payment-related information…
transforming the payment-related information into multiple data packets;
encrypting the multiple data packets based on an encryption algorithm that is agreed upon with the public transportation system to produce a respective encrypted data packet corresponding to each data packet; and
transmitting, according to the public transportation system identifier, the respective encrypted data packets…
However, Weiner teaches:
transforming the payment-related information into multiple data packets; (FIG. 4, [0039]-[0040])
encrypting the multiple data packets based on an encryption algorithm that is agreed upon with the public transportation system to produce a respective encrypted data packet corresponding to each data packet; ([0040])
transmitting, according to the public transportation system identifier, the respective encrypted data packets…([0040])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the payment system of Poon et al., Canh and Wang, to include the payment method of Weiner, in order to package the payment data and improve its security. (Weiner: Abstract, [0010])
Poon et al., Canh, Wang and Weiner do not explicitly teach:

However, the claim recitation indicates non-functional descriptive material and does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
With respect to claims 6, 14, and 20, Poon et al., Canh, Wang and Weiner teach the limitations of claims 1, 9, and 15.
Moreover, Weiner teaches:
the encrypted data packets are decryptable by the fare collection device based on a decryption algorithm corresponding to the encryption algorithm. ([0040])
In addition, the examiner notes that the claim amendment indicates intended use of the encrypted data and therefore, does not further limit the scope of the claim.

Claims 4, 8, 12, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Poon et al., in view of Canh, Wang and Weiner, further in view of Balsan et al. (US Patent Publication No. 2012/0310720)
With respect to claims 4, 12, and 18, Poon et al., Canh, Wang and Weiner teach the limitations of claims 1, 9, and 15.
Poon et al., Canh, Wang and Weiner do not explicitly teach:
wherein the terminal device locally stores, at a local storage of the terminal device, different voucher-related information that is specific to different transportation systems.
However, Balsan et al. teach:
 (FIGs. 1A-1B, [0042]-[0045], [0063], [0068])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the payment system of Poon et al, Canh, Wang and Weiner, to include multiple transportation systems data, as taught by Balsan et al. (Balsan et al.: Abstract, [0035])
With respect to claims 8, 21 and 23, Poon et al., Canh, Wang and Weiner teach the limitations of claims 1, 9 and 15.
Poon et al., Canh, Wang and Weiner do not explicitly teach:
receiving, at the terminal device and by using the NFC connection, a verification result of the payment-related information that is sent by the collection device;
displaying the verification result on the terminal device.
However, Balsan et al. teach:
receiving, at the terminal device and by using the NFC connection, a verification result of the payment-related information that is sent by the collection device; ([0043]-[0046], [0071]-[0078])
displaying the verification result on the terminal device. ([0043]-[0046], [0071]-[0078])

Claims 7, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Poon et al., in view of Canh, Wang and Weiner, further in view of Kaminski et al. (US Patent Publication No.  2005/0085251)
With respect to claims 7, 22 and 24, Poon et al., Canh, Wang and Weiner teach the limitations of claims 1, 9 and 15.
Moreover, Poon et al. teach:
receiving, by using the NFC connection, a data …sent by the fare collection device; (FIG. 1, [0021]-[0022], [0024]-[0027])
Poon et al., Canh, Wang and Weiner do not explicitly teach:
receiving… a data offset sent by the fare collection device; 
splitting the payment-related information into data packets based on the data offset.
However, Kaminski et al. teach:
receiving… a data offset sent by …a device; (FIG. 3, [0038]-[0040])
splitting the payment-related information into data packets based on the data offset. (FIG. 3, [0038]-[0040])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the payment system of Poon et al. Canh, Wang and Winer, to include the packetized data communication, as taught by Kaminski et al, in order to increase data rate. (Kaminski et al.: Abstract, [0006]-[0008])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/SIMA ASGARI/Examiner, Art Unit 3685  

                                                                                                                                
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685